Citation Nr: 1707854	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  13-08 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for a lumbar spine disability, including lumbago, including as due to service-connected right knee patellofemoral syndrome with degenerative osteoarthritis (right knee disability).

3.  Entitlement to service connection for cervicalgia, including as due to service-connected right knee disability.

4.  Entitlement to an initial rating for an adjustment disorder with depressed moods (psychiatric disability), currently evaluated as 30 percent disabling from August 19, 2009.

5.  Entitlement to a rating higher than 10 percent for a right knee disability.

6.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Appellant represented by:	Vanessa L. Brice, Attorney


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from May 1973 to April 1976.

This case comes to the Board of Veterans' Appeals (Board) on appeal from April 2009, June 2010, and November 2012, rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The April 2009 rating decision denied the Veteran's claims for service connection for lumbago and cervicalgia as due to service-connected right knee disability, and a rating higher than 10 percent for his right knee disability.  He perfected an appeal as to this determination (2/15/13 VA 9 Appeal to Board of Appeals).

In a June 2010 rating decision, the RO granted service connection for an adjustment disorder that was assigned an initial 30 percent rating from August 19, 2009.  In November 2010, the Veteran essentially objected to the initially assigned rating (11/4/10 VA 21-0820 Report of General Information).

A November 2012 rating decision confirmed and continued the 30 percent rating assigned for the Veteran's psychiatric disability and denied his claims for service connection for hepatitis C and a TDIU.  He perfected an appeal of this determination (3/13/15 VA 9 Appeal to Board of Appeals).

In December 2016, the Veteran was scheduled to testify during a videoconference hearing before the Board but failed to appear and did not request that the hearing be rescheduled.  The Board finds that all due process requirements were met regarding the Veteran's hearing request.  38 C.F.R. §§ 20.700, 20.702(d) (2016).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Records

The Veteran reported that, in March 2011, the Social Security Administration (SSA) granted him benefits (11/3/11 VA 21-8940 Veterans Application for Increased Compensation Based on Unemployability).  A December 2011 SSA Data Process Inquiry indicates that he was considered disabled by the SSA since June 2008 (12/2/11 SHARE Print Screens).

On December 8, 2011, the SSA provided VA with a compact disc (CD) of records considered in the Veteran's claim for disability benefits (12/5/11 SSA/SSI Letter).  The Board is unable to locate the SSA records in the Veteran's electronic file.  In June 2014, a CD was described as "unscannable" (6/25/14 UNKNOWN).  It is unclear if this refers to contractors' inability to scan the CD (as opposed to its contents) into the Veteran's electronic file, or if the CD's records could not be uploaded.  The records considered by the SSA in its award of disability benefits must associated with the Veteran's electronic file prior to consideration of his claims.  38 C.F.R. § 3.159(c)(2) (2016); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (finding that VA "had actual notice that the veteran was receiving SSA disability benefits based upon his unemployability status . . . and violated its duty to assist the veteran by not acquiring the SSA decision and the supporting medical records that were pertinent to his VA claim").

The Veteran voluntarily entered the Jacksonville VA hospital (Tampa VA medical center (VAMC)) from June 28 to July 5, 2012 for psychiatric treatment (10/25/12 VVA CAPRI, pp. 41, 50; 12/24/12 VVA CAPRI (3rd set), pp. 3-9).  A history and physical report prepared on June 28, 2012 is in the file (12/26/12 VVA CAPRI (3rd set), pp. 3-9).  Efforts should be made to obtain the other medical records of his inpatient treatment.

Recent medical records regarding the Veteran's treatment in the Washington and Orlando VA VAMC Health Care Systems since December 2014 should be obtained.

Cervical and Lumbar Disorders

Service treatment records reveal that, in May 1974, the Veteran complained of low back pain (6/25/14 STR-Medical, p. 26, 85).  In June 1974, low back strain was noted (6/25/14 STR-Medical, pp. 39, 88).  X-rays of the lumbosacral spine were negative.

Post service, X-rays of the Veteran's cervical spine in July 2008 show mid to lower cervical spondylosis (12/26/12 VVA CAPRI (2nd set), p. 18).  An August 2008 magnetic resonance image (MRI) of his lumbar spine show degenerative disc disease associated with bulging disc and facet arthropathy resulting in severe central stenosis (12/26/12 VVA CAPRI (2nd set), p. 9).

An April 2009 VA examiner noted the Veteran's complaints of neck and lower back pain that developed because of his chronic right knee.  The Veteran complained of nonradiating pain and stiffness in the neck and lower back area.  The diagnoses were lumbago and cervicalgia with normal exam of the lumbar and cervical spine.  The examiner opined that "[b]ased on review of all medical records available, history and physical exam[, the Veteran's] spine condition is not caused by or a result of his patellofemoral syndrome with degenerative arthritis of right knee."

A December 2010 VA examiner noted a long history of arthritis that started a few years prior to the Veteran's diagnosis of hepatitis C, with joint pains "all over", his neck, shoulders, knees feet, and lower back.  The diagnosis was inflammatory arthritis that was not due to hepatitis C.  See December 2010 VA examination report at pages 7-8.

Disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2016).  Secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

As the April 2009 examination report did not provide a rationale for the causation opinion or provide an aggravation opinion, the Board finds it insufficient to decide this issue.  Additionally, the Board finds the 2010 VA examination report is too vague.  As such, the Veteran should be afforded a new VA examination by a physician, to determine if his service-connected right knee disability caused or aggravated a lumbar or cervical spine disability.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159 (2016).

Right Knee

A February 2012 VA examiner noted the Veteran's complaints of flare-ups of knee pain that occurred due to overuse such as excessive walking or climbing stairs.  The Veteran said that he could walk during flare-ups but it was "way more painful".  
See February 2012 VA examination report at page 8.  Range of motion of his right knee was from 0 to 115 degrees with no objective evidence of painful motion.  The examiner reported functional loss due to less movement than normal, pain on movement, and disturbance of locomotion, but did not indicate whether there was additional functional loss in terms of the degree of additional limitation due to flare-ups of right knee pain.  The examination report does not meet the requirements as noted by the Court.  See Mitchell v. Shinseki, 25 Vet. App. 32, 43-44 (2011) (stating that "when pain is associated with movement, to be adequate for rating purposes an examination must 'compl[y] with the requirements of § 4.40, and the medical examiner must be asked to express an opinion on whether pain could significantly limit functional ability during flare-ups or when the [joint] is used repeatedly over a period of time'").

Further, the February 2012 VA examination does not comport to the requirements as set forth in Correia v. McDonald, 28 Vet. App. 158 (2016).  This case involved determining the proper interpretation of the final sentence of 38 C.F.R. § 4.59 (2015), that reads, "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with the range of the opposite undamaged joint." 

The United States Court of Appeals for Veterans Claims (Court) found the final sentence of § 4.59 to be ambiguous because the regulation, considered as a whole, is meant to guide adjudicators in determining the proper level of disability of joints, and if the range of motion testing listed in the last sentence is not required, it is unclear how an adjudicator could adequately rate a claimant's joint disability and account for painful motion.  Compelled by § 4.59's place in the regulatory scheme (it preceded the disability rating schedule), the Court held that the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  Correia, 28 Vet. App. at 168.  Specifically, the Court stated that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59."  Id. at 169-70. 

In light of the adequacy requirements of Mitchell and Correia, the Board finds that a new examination is warranted, and the examiner should attempt to ascertain passive motion at the time of the prior April 2009 prior examination.

Hepatitis C 

In October 2011, the Veteran asserted his belief that his risk factors for hepatitis C included dental treatment and upper gastrointestinal (UGI) testing (with intravenous repeatedly administered) at Fort Campbell, and air gun injections at Fort Knox (11/3/11 VA 21-4138 Statement in Support of Claim).  He said that he was told he had hepatitis when he arrived in Germany.  In February 2013, the Veteran reiterated his belief that he got hepatitis C from an immunization shot at Fort Knox (2/15/13 VA 9 Appeal to Board of Appeals).  

Service treatment records show that, in May 1973, the Veteran had a reaction to smallpox and tetanus vaccines and donated blood (6/25/14 STR-Medical, pp. 55, 64, 77).  In September 1975, he was treated for viral hepatitis, type A, and was HAA negative (6/25/14 STR-Medical, pp. 68, 73-74).  Improper use of unspecified drugs was noted.  

Post service, the Veteran was diagnosed with hepatitis C in 2008 (12/26/12 VVA CAPRI (2nd set), p. 12).

The December 2010 VA examiner opined that the Veteran's hepatitis C was not caused by or a result of military service.  The examiner reasoned that the Veteran's risk factors for hepatitis C were his history of intranasal and injection drugs abuse from 1980 to1983, that was after he had separated from the military.  The examiner commented that intranasal and injection drugs abuse were one's personal choice of behavior and were not related to fulfilling military duties.

The examiner did not address whether the Veteran's hepatitis C was related to his treatment in service for viral hepatitis, type A.

VA recognizes the following risk factors for contracting hepatitis C: organ transplant before 1992, transfusions of blood or blood products before 1992, hemodialysis, accidental exposure to blood, intravenous or intranasal cocaine use, high risk sexual activity, and other direct percutaneous (through the skin) exposure to blood such as tattooing, body piercing, acupuncture with non-sterile needles, and shared toothbrushes or shaving razors (11/23/10 VCAA/DTA Letter, p.2).

The Veterans Benefits Administration (VBA) Fast Letter 04-13 (June 29, 2004) indicates that it is biologically plausible that hepatitis C may be transmitted by air gun inoculations but there have been no actual reports of such an occurrence.  
See VBA Adjudication Manual M21-1.III.iv.4.I.2.e.

In light of the unaddressed reports in the service treatment records, the Board finds that an addendum opinion is needed.

TDIU

In his November 2011 formal claim for a TDIU, the Veteran reported that he was unable to work due to depression, hepatitis, arthritis of multiple joints, and right knee disability (11/3/11 VA 21-8940 Veterans Application for Increased Compensation Based on Unemployability).  His disability affected full time employment in 2006 and he became too disabled to work in 2008.  He reported that the SSA found him totally disabled in March 2011.

In May 2011, a VA Vocational Rehabilitation counselor advised the Veteran that it was not reasonable to expect him to be able to train for or get a suitable job at that time (5/20/11 Correspondence).  It was noted that the Veteran completed an extended evaluation plan.  The severity of his service-connected knee and psychiatric disabilities resulted in functional limitations that significantly impeded his ability to obtain and maintain employment.  His limitations included no prolonged standing/walking, reduced ability to climb, kneel, squat, and crawl, and reduced ability to lift.  He had difficulty concentrating and staying on task as a result of depression which may result in reduced work efficiency and performance and some problems managing anger and interacting appropriately with others.  The Veteran's non-service connected left knee, foot, and back, conditions also presented physical limitations that restricted his activity level. 

In the case of a claim for a TDIU, the duty to assist requires that VA obtain an opinion on what effect the Veteran's service-connected disabilities have on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  In light of the foregoing, the Board finds that the records used by the vocational rehabilitation counselor in 2011, to include the extended evaluation plan, should be obtained and associated with the claims file.  Additionally, the Board finds that the Veteran should be assessed by vocational rehabilitation specialist.  See June 2016 VR&E Service Bulletin at 6-7.

The Veteran does not meet the percentage requirements for a TDIU, but VA policy is to grant that benefit in all cases where service connected disabilities prevent a veteran from engaging in gainful employment consistent with his or her education and occupational experience.  38 C.F.R. § 4.16(a), (b) (2016).  The Board cannot grant TDIU in the first instance where a veteran fails to meet the percentage requirements, but must first insure that the claim is referred to VA's Director of Compensation Service for initial consideration.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

Other

The Board will defer consideration of the Veteran's claim for an increased initial rating for his psychiatric disability pending completion of the action requested below.

Accordingly, the case is REMANDED for the following actions:

1. Obtain all medical records regarding the Veteran's inpatient treatment at the Jacksonville VA Hospital (Tampa VAMC) from June 28 to July 5, 2012, and records of his treatment in the Washington and Orlando VAMC Health Care Systems since December 2014.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

2. Associate all records on the CD provided by the SSA on December 8, 2011 with the Veteran's electronic file.  If that cannot be accomplished, initiate another request and obtain the SSA disability decision, all records considered in conjunction with its decision, and any subsequent determinations regarding the Veteran's claim for disability.  If the SSA records are unavailable, document all attempts and responses in the claims file and notify the Veteran of this and request that he submitted them to VA, if in his possession.

3. After completion of the development requested above in #1 and #2, refer the claims file and a copy of this remand to the physician who performed the December 15, 2010 VA examination, or a similarly qualified physician-examiner, for an addendum opinion.  A clinical examination should be scheduled if deemed necessary by the physician-examiner.  The examiner is requested to address the following:

a. is it at least as likely as not that any hepatitis C disability, present since 2010, is the result of a disease or injury in active service, or had its onset in such service (including the notations in the May 1973 and September 1975 service treatment records noting the Veteran's reaction to smallpox and tetanus vaccines, blood donation, and viral hepatitis A treatment).
 
b. Please provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that in-service immunizations, dental treatment, and/or UGI testing, caused the Veteran's hepatitis C.

c. Comprehensive reasons should be provided for all opinions rendered.

d. If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

e. The absence of evidence of treatment for hepatitis problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

f. If the examiner is unavailable, the Veteran should be afforded a new examination or opinion by an appropriately qualified clinician.

4. Schedule the Veteran for VA examination to determine whether any current lumbar or cervical spine disability is related to a disease or injury in service.  The claims folder should be reviewed by the examiner to become familiar with the pertinent medical history of the lumbar and cervical spine segments. 

a. The examiner should opine whether it is at least as likely as not that any lumbar or cervical spine disability, present since 2008, is the result of a disease or injury in active service, or had its onset in such service (including the notations in the May and June 1974 service treatment records), or is proximately due to service-connected right knee patellofemoral syndrome with degenerative osteoarthritis?

b. If not, is any cervical or lumbar spine disability at least as likely as not aggravated by service-connected right knee disability?  If aggravated, is there medical evidence created prior to the aggravation or at any time between the time of aggravation and the current level of disability that shows a baseline of cervical or lumbar spine disability prior to aggravation? 

c. The examiner must provide comprehensive reasons for each opinion. 

d. The Veteran is competent to report symptoms and observable history.

e. If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

5. Schedule the Veteran for a new VA orthopedic examination of his right knee, that measures both active and passive range of motion and in weight bearing and non-weight bearing, as applicable. 

a. The examiner should report at what point (in degrees) pain is elicited as well as whether there is any other functional loss due to weakened movement, excess fatigability or incoordination.  These determinations must be expressed in terms of the additional limitation of motion in approximate degrees due to each functional factor that is present.

b. The examiner should report on whether there is functional loss due to limited strength, speed, coordination, or endurance. 

c. The examiner should also estimate any additional loss of function during periods of flare-up and when used repeatedly over a period of time, expressed in degrees of lost motion. Such estimate can be based on the Veteran's description of his limitations during such periods, so that an estimate should be provided, if at all possible, even in the absence of direct observation by the examiner. 

d. If the examiner is unable to conduct any of the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

e. The examiner is asked to estimate what the Veteran's passive range of motion would have been at the time of the prior examinations in April 2009 and February 2012.  If this cannot be done, the examiner should explain why and further indicate how far back in time the current findings could be deemed relevant. 

f. The examiner should provide a full description of the effects the right knee patellofemoral syndrome with degenerative osteoarthritis has had on the Veteran's ordinary activities over the course of the appeal period (since 2008), if any.

g. If the examiner cannot provide an opinion without resorting to speculation, he or she should explain whether the inability to provide the needed opinion is due to the need for additional evidence; the limits of current medical knowledge; or the limits of the examiner's medical knowledge.

6. If the evidence added to the record shows a worsening of the Veteran's service-connected residuals of an adjustment disorder with depressed moods since August 2012, schedule him for a new VA psychiatric examination to determine the current severity of his psychiatric disability.

7. Request that Vocational Rehabilitation associate the extended evaluation plan and any other records associated with the Veteran's assessment in approximately 2011.  Then, request a Veteran's Health Administration Vocational Rehabilitation Specialist conduct a vocational assessment to evaluate the impact of the Veteran's service-connected disabilities on his ability to function in an occupational setting.  If a VHA vocational rehabilitation specialist is not available, then request an appropriate qualified clinician/technical expert to provide the evaluation (this can be a records review - NO physical examination is necessary).  The claims file, to include this remand should be reviewed by the specialist in order to become familiar with his pertinent medical history. 

a. The specialist should assess the functional impairment caused by the Veteran's service-connected disabilities (right knee and psychiatric disabilities) on his ability to work.  The examiner should give consideration to the Veteran's level of education, special training, and previous work experience, but should not consider his age or the impairment caused by his nonservice-connected disabilities.  As appropriate, the specialist should identify (provide examples of) the types of employment that would be inconsistent with the Veteran's service-connected disabilities (in light of his education and work experience) and any types of employment that would remain feasible despite the service-connected disabilities.

b. A comprehensive rationale for all opinions expressed must be provided in the report.

8. If the Veteran still does not meet the percentage requirements for a TDIU, refer the claim to VA's Director of Compensation Service for adjudication in accordance with 38 C.F.R. § 4.16(b).

9. If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




